


110 HR 6057 IH: Polar Bear Seas Protection

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6057
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Inslee (for
			 himself and Mr. Hinchey) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  prohibit preleasing, leasing, and related activities in the Beaufort and
		  Chukchi Sea Planning Areas unless certain conditions are met.
	
	
		1.Short titleThis Act may be cited as the
			 Polar Bear Seas Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)Americans cherish healthy oceans and
			 wildlife that marine ecosystems support, and feel a strong moral responsibility
			 to protect these resources for the benefit of current and future
			 generations.
			(2)The marine ecosystems and coastal habitats
			 of the Beaufort and Chukchi Seas, along Alaska’s northern and northwestern
			 shores, provide habitat for a large array of wildlife, including endangered
			 bowhead whales, beluga whales, polar bears, threatened spectacled eiders,
			 threatened Steller’s eiders, walrus, seals, and fish.
			(3)These ecosystems
			 and wildlife they support are vital to the survival of the subsistence cultures
			 of the Alaska Native peoples of the North Slope and have been for thousands
			 upon thousands of years.
			(4)There is a wide
			 consensus among scientists that the Arctic is undergoing dramatic changes due
			 to climate change, and that these changes are affecting vital sea ice habitat
			 for a number of species, including polar bears, walrus, and seals.
			(5)In January 2007,
			 the United States Fish and Wildlife Service proposed listing the polar bear
			 (Ursus maritimus) as a threatened species under the Endangered Species Act of
			 1973. The polar bear depends on sea ice as a platform to hunt seals, its
			 primary food, and projected loss of sea ice due to global warming was believed
			 to jeopardize polar bears throughout their range.
			(6)On January 9, 2008, the Department of the
			 Interior missed the legal deadline to make a final rule on whether to provide
			 Endangered Species Act of 1973 protections to the polar bear.
			(7)On February 6, 2008, the Department of the
			 Interior moved forward with oil and gas leasing in the Chukchi Sea Lease Sale
			 193 area, which contains about 29.4 million acres offshore Alaska from north of
			 Point Barrow to northwest of Cape Lisburne, which is polar bear habitat.
			(8)On April 19, 2008, a United States District
			 Court Judge ruled that the Department of the Interior must make a decision on
			 whether to list the polar bear under the Endangered Species Act of 1973 by May
			 15, 2008.
			(9)In September 2007,
			 the United States Geological Survey issued a series of reports that projected
			 changes in future sea ice conditions, if realized, will result in loss of
			 approximately 2/3 of the world’s current polar bear
			 population by the middle of the 21st century and extirpation of polar bears in
			 Alaska. The agency also concluded that because the observed trajectory of
			 Arctic sea ice decline appears to be underestimated by currently available
			 models, this assessment of future polar bear status may be conservative.
			(10)While the major
			 threat to polar bears is global warming, resulting from continuing emissions of
			 green house gases, potential oil and gas development in the Beaufort and
			 Chukchi Seas poses additional risks to polar bears and other marine life in the
			 Beaufort and Chukchi Seas.
			(11)There is
			 currently no effective means to recover spilled oil in the harsh environment of
			 the Beaufort and Chukchi Seas, especially during periods of solid and broken
			 ice.
			(12)The Minerals
			 Management Service’s 2007–2012 OCS leasing plan anticipates offering 40 million
			 acres of the Chukchi Sea for lease and expanding leasing in the Beaufort Sea to
			 33 million acres. All of this area overlaps with vital polar bear
			 habitat.
			(13)In the
			 environmental impact statement for the first of five lease sales planned for
			 the current 5-year OCS leasing plan in the Arctic Ocean, Lease Sale 193 in the
			 Chukchi Sea, the Minerals Management Service concludes that the effects of a
			 large oil spill, particularly during the broken-ice period, could pose
			 significant risks to the polar bear population, and that a large oil spill
			 could have significant impacts on other marine mammals including whales and
			 walruses. In the same document the agency states that there was a lack of
			 information on marine mammal ecology, and habitat use.
			(14)In addition,
			 onshore industrial development activities necessary to support offshore oil and
			 gas development can damage important habitat and cause harmful disturbance of
			 denning polar bears, and other wildlife.
			(15)Because of the
			 threats oil and gas development poses to subsistence resources, public health,
			 and survival of their culture, tribal governments, including the Native Village
			 of Point Hope, the Native Village of Barrow, the Inupiat Community of the
			 Arctic Slope, and the Alaska Intertribal Council, have expressed opposition to
			 offshore oil and gas development in the Beaufort and Chukchi Seas.
			3.Prohibition on
			 leasing in Beaufort and Chukchi Sea planning areasSection
			 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by
			 adding at the end the following:
			
				(q)Prohibition on
				leasing in Beaufort and Chukchi Sea planning areas
					(1)The Secretary
				shall not offer for or approve leasing, preleasing, or any related activity
				(including approving any seismic activity, offering any new lease, or approving
				an exploration or development plan) within any area of the Chukchi or Beaufort
				Sea marine and coastal ecosystems until–
						(A)the National
				Research Council—
							(i)identifies missing
				information on the composition, distribution, status and ecology of the living
				marine resources in the Beaufort and Chukchi Sea marine and coastal ecosystems
				that—
								(I)focuses on the
				changes caused and likely to be caused by climate changes; and
								(II)supports the
				establishment of baseline information and the determination of the potential
				impacts, including cumulative impacts, of all oil- and gas-related activities
				on plant and animal species, marine and coastal environments, and Alaskan
				Native communities and their subsistence activities;
								(ii)reports on the
				adequacy of ongoing and completed environmental, public health, and cultural
				studies (including ongoing and completed studies conducted by the Alaska
				environmental studies program of the Minerals Management Service) in providing
				information described in clause (i); and
							(iii)submits to
				Congress a report that—
								(I)identifies missing
				information;
								(II)evaluates the
				adequacy of ongoing and completed studies; and
								(III)makes
				recommendations on any additional studies or research that are required to
				provide missing information identified pursuant to clause (i);
								(B)(i)the polar bear is listed
				as an endangered species or a threatened species under the Endangered Species
				Act of 1973 (16 U.S.C. 1531 et seq.) and critical habitat is designated for the
				species; or
							(ii)the Secretary
				publishes a determination that such a listing is not warranted;
							(C)the
				Secretary—
							(i)performs an oil
				spill response gap analysis for proposed and existing arctic oil
				operations;
							(ii)(I)using a public process that includes
				consultation with local governments, tribal governments, natural resource
				managers, and other stakeholders, sets a standard required of lessees to ensure
				that at least 85 percent of the total volume of spilled oil can be recovered
				mechanically and removed from the environment within 30 days after the initial
				release in any ice condition or season of the year;
								(II)demonstrates that the 85 percent recovery
				standard can be achieved prior to issuing any leases, and prior to approving
				any seismic exploration, exploration plans, or development and production
				plans; and
								(III)requires that the oil spill response
				gap for activities under each lease ensures 85 percent oil recovery in any
				given ice condition or season of the year;
								(iii)implements a procedure to close areas in
				whole or seasonally to oil and gas activity because of the existence of a
				response gap; and
							(iv)establishes
				requirements for installing, operating, and maintaining oil spill prevention
				systems, or institutes operating restrictions to improve safety and minimize
				spill risks; and
							(D)the Secretary
				determines that—
							(i)all
				recommendations submitted by the National Research Council report under
				subparagraph (A)(iii)(III) are implemented;
							(ii)oil and gas
				exploration and development activities can be conducted in the Beaufort and
				Chukchi Sea Planning Areas without posing a risk of substantial adverse impact
				to wildlife, or wildlife habitat and subsistence; and
							(iii)any mitigation
				measures necessary to avoid such risks are identified and the efficacy of the
				measures is established.
							(2)In this
				subsection:
						(A)The term response gap means
				a period of time during which the oil spill recovery standard established
				pursuant to paragraph (1)(C)(ii)(I) cannot be achieved.
						(B)The term
				response gap analysis means—
							(i)a calculation of the response operating
				limits of spill response systems for a set of environmental factors, such as
				wind, sea state, sea ice, and visibility, and an analysis of the frequency,
				duration, and timing of conditions that would limit a response in a particular
				location, including an assessment of local response capabilities and oil spill
				contingency plans, using a methodology that accounts for the cumulative
				interplay between factors that would cause two or more variables that are
				individually within the system’s limits to exceed those limits when
				combined;
							(ii)based on such calculation, an assessment of
				the frequency, duration, and timing of occurrence of one or more limiting
				factors or limiting combinations that may preclude achieving the oil spill
				recovery standard established pursuant to paragraph (1)(C)(ii)(I) using either
				modeled or historical environmental and climate data for a given location or
				area; and
							(iii)based on such calculation and assessment, a
				quantification of the percentage of time during which local conditions exceed
				the demonstrated limits of spill response systems to achieve achieving the oil
				spill recovery standard established pursuant to paragraph
				(1)(C)(ii)(I).
							.
		
